Citation Nr: 9904422	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 determination by the 
Manila, Philippines, VA Regional Office (RO).

The record reflects that in June 1993 the United States Court 
of Veterans Appeals (Court) affirmed a December 1991 Board 
decision which denied entitlement to VA burial benefits 
because the appellant's former spouse did not have valid or 
recognized military service for the purpose of determining 
entitlement to VA benefits.

The Board notes that the proper standard for review for a 
"claim" previously disallowed due to basic ineligibility is 
on the merits.  The Court has held that where an appellant 
has never attained the status of a "claimant," as when one 
has failed to submit any claim well-grounded or otherwise, 
there is no finally decided claim which can be reopened.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Therefore, the 
issue of entitlement to VA benefits on the merits is 
addressed in this decision.


FINDINGS OF FACT

The service department has certified that the appellant's 
former spouse had no qualifying service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991); 38 C.F.R. §§ 3.1(d), 3.8, 3.203 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects that in April 1990 the service department 
certified the appellant's former spouse had no qualifying 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  

In January 1996 the United States Army Reserve Personnel 
Center (ARPERCEN) reported that variations of the spelling of 
the last name of the appellant's former spouse and 
certification of the Department of Defense, Armed Forces of 
the Philippines, did not warrant a change in the prior 
negative certification.

In May 1996, in support of her claim, the appellant submitted 
documents, including a copy of a January 1947 affidavit 
signed by her former spouse and a copy of his certificate of 
registration to the Veterans Federation of the Philippines.

In June 1996 ARPERCEN reported that additional variations of 
the spelling of the last name of the appellant's former 
spouse and documents submitted in support of the claim did 
not warrant a change in the prior negative certification.

In September 1996, based upon a request for information to 
the Chief , Noncurrent Records Section, GHQ, AFP, Camp 
Aguinaldo, the RO received notice that no records as to the 
appellant's former spouse existed. 

In September 1996 the RO received an affidavit from P.R.R., 
who claimed to have served with the appellant's former spouse 
during World War II.  He stated that they served as members 
of the USAFFE and as guerillas.

In December 1996 ARPERCEN reported that an additional 
variation of the spelling of the last name of the appellant's 
former spouse did not warrant a change in the prior negative 
certification.

Analysis

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1998).

The governing statutory provisions of 38 U.S.C.A. § 1541 
(West 1991) provide that VA shall pay nonservice-connected 
death pension benefits to the surviving spouse of a veteran 
of a period of war who meets the service requirements of 
38 U.S.C.A. § 1521(j) (West 1991).  

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 U.S.C.A. § 107 (West 1991); 
38 C.F.R. § 3.8(a) (1998).  Service as a Philippine Scout in 
the Regular Army inducted between October 6, 1945 and June 
30, 1947, inclusive, and in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation, but not for pension benefits.  38 C.F.R. 
§ 3.8(c).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions:  (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (1998).

The Court has held that, "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, the Board notes that service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993). 

In this case, the record reflects that the service department 
certified that the appellant's former spouse had no 
qualifying service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces.  The Board notes that 
documents submitted by the appellant are not probative of 
service in the United States Armed Forces for which VA 
benefits may be paid.  Therefore, the Board finds that the 
evidence submitted in support of the claim is not evidence 
which VA may accept as verification of qualified service.  In 
fact, VA is specifically prohibited from finding verified 
service based upon such evidence.  See Duro, 2 Vet. App. at, 
532.

Inasmuch as the service department's verification of service 
is binding on VA, the Board concludes that the appellant's 
former spouse is not considered a "veteran" for purposes of 
entitlement to VA benefits and she has not attained status as 
a valid claimant as to this matter.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

As a final matter, the Board notes that the proper course for 
the unsuccessful applicant who believes there is a reason to 
dispute the report of the service department or the contents 
of military records is to pursue such disagreement with the 
service department.  See Sarmiento, 7 Vet. App. at 85.  The 
appellant's proper remedy, if any, regarding service 
verification is an application to the Board for Correction of 
Military Records.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).


ORDER

Basic eligibility for VA benefits is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

